UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------x
UNITED STATES OF AMERICA                              :
                                                      :       OPINION AND ORDER
v.                                                    :
                                                      :       S1 18 CR 206 (VB)
JOSHUA WILLIAMS                                       :
and HAROLD BROWN,                                     :
                                    Defendants. :
------------------------------------------------------x

Briccetti, J.:

        Defendants Joshua Williams and Harold Brown are each charged with possession of a

firearm as a convicted felon in violation of 18 U.S.C. § 922(g)(1). Brown is also charged with

possession of a firearm in furtherance of drug trafficking in violation of 18 U.S.C.

§ 924(c)(1)(A)(i).

        Before the Court are motions by Williams and Brown to suppress evidence seized during

the search of an apartment at 25 Pierces Road, Unit #22, in Newburgh, New York (the

“apartment”), pursuant to Fed. R. Crim. P. 12(b)(3). (Docs. ##11, 14). Defendants argue that

what the government characterizes as a “protective sweep” was actually a warrantless search for

which no exception to the exclusionary rule applies, rendering evidence seized pursuant to a

subsequent search warrant fruit of the poisonous tree.

        The Court agrees. Accordingly, the motions to suppress are GRANTED.

                                                     FACTS

        The following findings of fact are based on the evidence adduced at a suppression hearing

held on December 11, 2018, consisting of the testimony of City of Newburgh Police Officers

James Zaccone, Humberto Perez, Joseph Palermo, and William Hinspeter; body worn camera

footage and corresponding transcripts; photographs taken at the scene; the recording of a 911



                                                          1
call; and other exhibits. 1

        On November 18, 2017, several City of Newburgh police officers responded to a 911 call

regarding an unresponsive man in the apartment. Before responding to the call, only one of the

four testifying officers had previously been to the apartment complex, and none of the officers

had been to the particular unit or was familiar with its occupants. The officers described the

neighborhood—unlike some others in Newburgh—as a quiet, low-crime area where they

infrequently responded to dispatch calls.

        Officer Zaccone was the first officer to arrive, at 6:12 p.m. He encountered three

individuals, later identified as Williams, a frequent overnight guest, Brown, a resident, and

Nicole Callahan, a friend. Williams and Callahan led Officer Zaccone upstairs to a second-floor

bedroom, where Officer Zaccone saw an unresponsive, heavyset man, later identified as Eric

Conner, on the bed. (GX 5). 2 Mr. Conner was naked and lying on his back and had blood under

his nose. (Tr. 9–10). 3 Callahan told Officer Zaccone that Conner was sick, and had high blood

pressure and congestive heart failure. (GX 5T at 1–2). Officer Zaccone began to perform CPR.

Conner had no pulse, his skin was cold to the touch, and he was not breathing. (Tr. 10–11).

        At 6:13 p.m., Sgt. Timothy Gliedman and Officers Perez and Hinspeter entered the

bedroom and asked Williams and Callahan to wait downstairs. None of the civilians was patted

down. Officer Zaccone noted: “I didn’t feel like they were a threat.” (Tr. 11).

        Officer Zaccone described Conner’s condition to Sgt. Gliedman: “He’s cold and stiff,

Sarge.” Officer Hinspeter asked Officer Zaccone how long he thought Conner had been there,



1
       These findings are not in any way based on defendants’ affidavits submitted in support of
the motions.
2
       “GX __” refers to the government exhibits received in evidence at the hearing.
3
       “Tr. __” refers to the hearing transcript.


                                                 2
and Officer Zaccone replied, “He’s pretty stiff.” Officer Hinspeter touched Conner’s body and

added, “He’s got rigor already.” (GX 5T at 3). Officer Perez testified the officers could tell

Conner “was not breathing. We each checked and there was no pulse. He was cold and stiff.”

(Tr. 52). Around this time, Officer Palermo arrived but did not immediately go upstairs. (GX 4).

        At 6:14 p.m., Officers Palermo and Perez interviewed Williams, Brown, and Callahan on

the first floor and asked them to provide identification and information about Conner’s health.

(GX 4). Williams, Brown, and Callahan provided identification and told the officers that Conner

had “congestive heart failure” and “sleep apnea.” (GX 4T at 1).

        At 6:16 p.m., a team of paramedics from Mobile Life, an ambulance company, arrived at

the apartment, and Officer Palermo accompanied them upstairs. (GX 4; Tr. 54). Officer

Palermo testified he helped the Mobile Life team perform CPR on Conner, although he could not

recall if Conner was cold or stiff. (Tr. 128–29). Officer Palermo then waited at the top of the

stairs to prevent “anyone else from coming up.” (Tr. 91).

        At 6:18 p.m., a second Mobile Life team arrived. (Tr. 55). Shortly after their arrival,

Officer Palermo approached Officer Hinspeter about performing a protective sweep. (Tr. 167).

Officer Palermo testified he determined “that the scene would not be safe without [a] protective

sweep” (Tr. 122), and he believed a sweep was necessary because “[t]he circumstances of the

aided party were unknown to me” (Tr. 96). He explained: “There was no obvious signs of

trauma on the body and the blood from the nose made me want to conduct a protective sweep.”

(Tr. 96).

        Officer Hinspeter testified Officer Palermo wanted to “perform a protective search of the

upstairs . . . because it was not clear to him what was going on.” (Tr. 167). Officer Hinspeter

said Officer Palermo “thought something wasn’t right” and he “needed to figure out what was



                                                 3
going on.” (Tr. 167). Officer Hinspeter did not testify that he had any concerns of his own about

officer safety or that there was any basis for the sweep other than what he had been told by

Officer Palermo.

       Sometime between 6:18 and 6:20 p.m., 4 Officers Palermo and Hinspeter conducted a

protective sweep of a second bedroom across the hall from Conner’s bedroom, later identified as

Brown’s bedroom. (Tr. 97-98). The door to Brown’s bedroom was slightly ajar and the lights

were off. (Tr. 98). Officer Palermo drew his firearm (which had a light attached) from its

holster and entered the bedroom. (Tr. 98). He checked the closet in Brown’s bedroom, where he

observed a black handgun in plain view on the closet shelf. (Tr. 99; GX 3). Officers Palermo

and Hinspeter also observed what appeared to be marijuana and cocaine in plain view on a

dresser. (Tr. 102, 158). The protective sweep of Brown’s bedroom was conducted in a matter of

seconds. (Tr. 113).

       Officer Palermo and Officer Hinspeter then conducted a sweep of Conner’s bedroom,

where they located a locked door. (Tr. 103). Officer Hinspeter yelled downstairs to ask where

the door led. Brown and Callahan yelled upstairs that it was an en suite bathroom, locked

because it was dirty and never used. They told the officers to open it. (GX 4T at 5–7). Shortly

thereafter, Officer Palermo kicked open the locked door. (Tr. 104). No contraband was found in

the bathroom. (Tr. 105, 161).

       There was no evidence officers conducted a protective sweep anywhere else in the

apartment. (Tr. 98, 157-59).

       Later that night, Detective Yovany Rodriguez submitted an affidavit and

application for a search warrant to the Newburgh City Court stating the police had


4
       The exact time is unknown, because it is not shown on any officer’s body worn camera
footage.

                                                4
probable cause to search for guns and drugs based on the detective’s conversation with

Officer Palermo and the evidence discovered during the protective sweep. Detective

Rodriguez noted that after seeing the unconscious man bleeding from the nose, Officer

Palermo “thought there may have been foul play.” The affidavit also states that officers

       performed a protective sweep of the upstairs to make sure there aren’t more
       people upstairs. During the protective sweep of the adjacent bedroom PO
       Palermo noticed, in plain view in an open dresser drawer, a clear plastic
       baggie which contained suspected marijuana, a scale on top of the dresser
       with a white powdery substance suspected to be cocaine, and the handle of
       what appears to be a semi-automatic handgun with the hammer cocked back
       on a shelf in the closet.

(Doc. #15-2, Ex. B at 2). Based on the affidavit, a City Court judge found probable cause

and issued a search warrant. (Id. at 4–5). Upon executing the warrant, the officers seized

a loaded .22 caliber Walther model P22 handgun, a loaded HiPoint model C9 9mm pistol,

a shotgun, ammunition, a ballistic vest, marijuana, cocaine, a digital scale, and packaging

materials. (Id. at 6–17).

                                         DISCUSSION

I.     The Protective Sweep Doctrine

       The Fourth Amendment, which protects the “right of the people to be secure . . . against

unreasonable search and seizure,” permits a “quick and limited” warrantless search, or protective

sweep, when a reasonably prudent officer believes “the area to be swept harbors an individual

posing a danger to those on the . . . scene.” Maryland v. Buie, 494 U.S. 325, 327, 334 (1990).

Although the Supreme Court in Maryland v. Buie found that officers may conduct a protective

sweep incident to arrest, officers may also conduct a protective sweep when they are “present in

a home under lawful process.” United States v. Miller, 430 F.3d 93, 98 (2d Cir. 2005).

       The rationale for allowing protective sweeps is straightforward—police officers are

permitted “to take reasonable steps to ensure their safety.” Maryland v. Buie, 494 U.S. at 334.

                                                5
As the Second Circuit has explained, “the Fourth Amendment’s reasonableness requirement is

sufficiently flexible to allow officers who have an objectively credible fear of danger to take

basic precautions to protect themselves.” United States v. Hassock, 631 F.3d 79, 85 (2d Cir.

2011). Therefore, to justify a protective sweep, officers must point to “articulable facts which,

taken together with the rational inferences from those facts, would warrant a reasonably prudent

officer” in believing that an individual hiding in the swept area poses a danger to those on the

premises. Maryland v. Buie, 494 U.S. at 334; accord United States v. Morgan Vargas, 376 F.3d

112, 116 (2d Cir. 2004).

       Articulable facts demonstrating a threat to officers’ safety can include, for example,

specific threats against those at the scene, United States v. Miller, 430 F.3d at 101; shuffling

noises or movements from behind a door, United States v. Taylor, 248 F.3d 506, 514 (6th Cir.

2001); an at-large suspect known to be armed and dangerous inside the premises, United States

v. Winston, 444 F.3d 115, 119 (1st Cir. 2006); and a report of a gunshot from a premises known

for drug trafficking, United States v. Lawlor, 406 F.3d 37, 42 (1st Cir. 2005).

       Courts have cautioned, however, that a single factor can be insufficient to justify a

protective sweep. United States v. Delgado-Perez, 867 F.3d 244, 252–53 (1st Cir. 2017).

To that end, the Second Circuit has rejected protective sweeps lacking specific and articulable

facts. For example, in United States v. Morgan Vargas, the defendant permitted two agents to

look around his hotel room. 376 F.3d at 113. The agents’ additional search of the bathroom

without the defendant’s consent was not a valid protective sweep, because it was unreasonable to

believe anyone else was present, much less a dangerous individual. Id. at 116. A similar

absence of articulable facts undermined the validity of a protective sweep in United States v.

Gandia, 424 F.3d 255, 264 (2d Cir. 2005). Officers who sought to interview a compliant resident



                                                  6
in his apartment had no cause to search the apartment “for safety” reasons when officers lacked

an objectively credible fear of danger. Id. at 259.

II.    The Search Here Was Not a Lawful Protective Sweep

       The government argues Officer Palermo reasonably feared for the safety of those at the

scene, because a man was found dead with blood on his face and it was not immediately apparent

what (or who) killed him. These facts alone, however, are not enough to show a reasonable

belief that a threat was lurking upstairs. And, when considered with the other information

known to the officers, the circumstances surrounding Mr. Conner’s unexplained death do not

give rise to an objectively credible belief that a dangerous individual was hiding in the

apartment. Any determination otherwise became less and less objectively credible as the

minutes passed.

       For instance, the officers arrived at the scene knowing the apartment complex was in a

quiet, low-crime neighborhood, and they were not aware of any prior criminal activity in Unit

#22. The defendants and Ms. Callahan actively sought assistance from the officers by calling

911 and requesting their presence for a medical emergency. Indeed, when the first officer

arrived, at least two of the apartments’ occupants were waiting outside, and they quickly

explained that Conner was seriously ill and urged the officer to check on him. Within seconds,

the officer saw that Conner was likely dead. Conner was not shot or stabbed. No officer

observed any trauma to Conner’s body. Williams, Brown, and Callahan, though visibly upset,

were cooperative, telling officers of Conner’s history of congestive heart failure, current

conditions, and medications. They did nothing to interfere with or impede the officers’

investigation.

       As time passed and the officers gained more information, any articulable fear of a hidden



                                                 7
threat diminished. Officers on the premises, with whom Officer Palermo was in communication,

noted within seconds of their arrival that Conner was “cold and stiff” and “got rigor already.”

(Tr. 52; GX 5T at 3). From those remarks, the only rational inference was that Conner had been

dead for some time prior to the officers’ arrival. If a threat ever existed, it would have existed at

the time of Conner’s death, and the fact that some time had elapsed after his death indicated that

any such threat had abated, at least somewhat.

       The inference that the threat, if any, had abated is further supported by Officer Palermo’s

brief delay in performing the protective sweep, and the other officers’ decision not to perform a

protective sweep at all. Before conducting the sweep, Officer Palermo remained either

downstairs interviewing the civilians or on the stairwell’s landing for at least four minutes.

During that time, at least four other officers were on the scene upstairs, and after evaluating the

circumstances, none had performed a protective sweep. Neither Officer Zaccone, who was alone

with the civilians and with Conner’s body in the bedroom, nor Officer Perez, who observed

Conner’s body and interviewed the civilians downstairs, testified to any apparent threat.

Although the Court evaluates the facts through the eyes of a reasonable officer, not any particular

officer, it is telling that several other officers encountering the same circumstances did not feel

the need to conduct a protective sweep.

       The government argues the exigent circumstances here—namely, the 911 call and

Conner’s death and physical condition—render the search constitutional for two reasons: the

existence of exigent circumstances supports an officer’s decision to perform a protective sweep,

and exigent circumstances obviate concerns that the search was a pretext to unlawfully gather

evidence.

       The Court disagrees.



                                                  8
       First, while certain types of exigent circumstances undoubtedly can support the need for a

protective sweep, the government relies on cases in which officers were called to quell

emergencies involving violence and weapons. See, e.g., United States v. Dabrezil, 603 F. App’x

756, 760 (11th Cir. 2015) (responding to a 911 call reporting a domestic assault with injuries);

United States v. Rodriguez, 601 F.3d 402, 406 (5th Cir. 2010) (responding to a 911 call for a

“volatile domestic dispute situation” which officers were told involved a gun); United States v.

Ashburn, 2014 WL 1800409, at *5 (E.D.N.Y. May 6, 2014) (responding to a 911 call that a gun

had been fired inside a group residence). Here, by contrast, officers were dispatched to an

emergency medical call, not to an altercation or other violent dispute involving a weapon.

Moreover, even if an officer’s decision to perform a protective sweep is somehow more

reasonable in response to an emergency call, for all the reasons already explained, it was likely

apparent to the officers at the scene that if an emergency had once existed, it had since ended.

       Second, the government’s focus on whether the potential for pretext is greater in consent

entries than when the police enter premises under exigent circumstances is a red herring. In

either case, the central inquiry is the same: Would a reasonable officer have believed a hidden

individual posed a risk to those at the scene? If the answer is no, the search is not necessarily

pretextual. Indeed, here, the Court finds no evidence of pretext. The officers’ testimony and the

body worn camera footage show that despite the ongoing emergency, the officers were

professional, thorough, and concerned about the safety of those present. No questions were

raised as to the officers’ credibility and intentions. Even crediting the testimony of the officers,

however, there are simply too few articulable facts and rational inferences to reasonably indicate

any hidden danger was present.

       What happened here is that Officer Palermo had a hunch there might be someone in the



                                                  9
bedroom across the hall from Mr. Conner’s bedroom or in the en suite bathroom in Conner’s

bedroom who posed a threat to officers’ safety. It turned out his hunch was wrong. But more

importantly, a hunch is just not the same as articulable facts and the rational inferences to be

drawn therefrom that would warrant a reasonably prudent police officer in believing that

someone hiding in those places posed a danger to officers or anyone else.

       Accordingly, the officers did not conduct a lawful protective sweep.

III.   Evidence Seized Pursuant to Search Warrant Must Be Suppressed

       Because the protective sweep was unlawful, the Court must determine whether evidence

seized pursuant to the subsequently obtained search warrant should be suppressed.

       Evidence seized during an illegal search should not be included in a search warrant

affidavit. See United States v. Trzaska, 111 F.3d 1019, 1026 (2d Cir. 1997) (citing Wong Sun v.

United States, 371 U.S. 471, 484–85 (1963)); see also United States v. Kurniawan, 627 F. App’x

24, 25–26 (2d Cir. 2015) (summary order) (noting evidence observed during unlawful sweep

should not have been included in subsequent affidavit). While “the mere inclusion of tainted

evidence in an affidavit does not, by itself, taint the warrant or the evidence seized pursuant to

the warrant,” the Court must “excise the tainted evidence and determine whether the remaining,

untainted evidence would provide a neutral magistrate with probable cause to issue a warrant.”

United States v. Reilly, 76 F.3d 1271, 1282 n.2 (2d Cir. 1987) (quoting United States v. Vasey,

834 F.2d 782, 788 (9th Cir. 1987) (internal quotations and alternations omitted)).

       The search warrant application here was based almost entirely on the gun and drugs

observed during the unlawful protective sweep. Excising the tainted evidence, the warrant

plainly was not supported by probable cause. Indeed, the government does not contend




                                                 10
otherwise. Nor does the government contend that the good faith exception to the exclusionary

rule, or any other exception, would save the search.

       Accordingly, the evidence found during the unlawful protective sweep must be

suppressed. Likewise, all evidence seized pursuant to the resulting search warrant must be

suppressed as fruit of the poisonous tree. See Wong Sun v. United States, 371 U.S. at 488.

                                        CONCLUSION

       The motions to suppress are GRANTED.

Dated: February 12, 2019
       White Plains, NY
                                                       SO ORDERED:



                                                       ____________________________
                                                       Vincent L. Briccetti
                                                       United States District Judge




                                                11
